Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Patent Application Publication no. 2015/0131776) in view of Baraniuk et al. (US Patent Application Publication no. 2011/0260036), and further in view of Nishihara et al. (US Patent Application Publication no. 2014/0211058).

Regarding claim 1 and 20, Cho discloses a detector for imaging and efficiently digitizing a spatial distribution of photon flux (See Cho [0013] and [0033]), the detector comprising: a plurality of pixel sensors, wherein each sensor is configured to generate an analog electrical signal indicative of a number of photons detected by the sensor during an integration time interval (See Cho [0015], [0021]); a plurality of pixel circuits corresponding to the plurality of pixel sensors (See Cho [0063]), wherein each pixel circuit includes: an analog-to-digital converter (ADC) configured to generate an M-bit raw digital value based at least in part on the analog electrical signal generated by a corresponding pixel sensor (See Cho [0015], [0063] and [0150]); a digital processing unit configured to generate a set of frame data by collecting, from each pixel circuit of the plurality of pixel circuits in the detector (See Cho [0100], [0143], [0150]); and one or more transmitters, configured to transmit the set of frame data from the detector within a time interval corresponding to a frame rate (See Cho [0088], [0145]).
	It is noted that Cho is silent about a digital compression circuit (DCC) configured to generate an N-bit compressed digital value, wherein N is smaller than M, based at least in part on the M-bit raw digital value, and transmitting frame data corresponding to a frame rate.
	However, Baraniuk teaches a digital compression circuit (DCC) configured to generate an N-bit compressed digital value, wherein N is smaller than M, based at least in part on the M-bit raw digital value (See Baraniuk [0021], [0034]), and transmitting frame data corresponding to a frame rate (See Baraniuk [0021] and [0024]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Cho’s imaging detector to incorporate Baraniuk’s teachings wherein a digital compression circuit (DCC) configured to generate an N-bit compressed digital value, wherein N is smaller than M, based at least in part on the M-bit raw digital value.  The motivation for performing such a modification in Cho is to allow faster acquisition times and/or higher signal to noise ratios.
	It is noted that the combination of Cho and Baraniuk is silent about wherein each pixel circuit corresponds to a single pixel in the detector as specified in the claims.
	However, Nishihara teaches a detector for imaging wherein each pixel circuit corresponds to a single pixel in the detector (See Nishihara Pixel circuit of Fig. 4, paragraphs [0038]-[0039]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the detector of the combination of  Cho and Baraniuk for imaging and efficiently digitizing a spatial distribution to incorporate Nishihara’s teachings wherein each pixel circuit corresponds to a single pixel in the detector.  The motivation for performing such a modification in Cho and Baraniuk is to provide high precision image pickup with less noiseat low luminance and high luminance without increasing the speed of the sense circuit and power comsumption.

6.	Claims 2-4, 6, 10-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Patent Application Publication no. 2015/0131776) in view of Baraniuk et al. (US Patent Application Publication no. 2011/0260036) and Nishihara et al. (US Patent Application Publication no. 2014/0211058) as applied to claim 1 above, and further in view of Mandal et al. (US Patent Application Publication no. 2018/0055406). 

Regarding claim 2 and 4, it is noted that the combination of Cho, Baraniuk and Nishihara is silent a range select circuit, configured to identify, from a plurality of non-overlapping ranges of possible M-bit digital values, a range corresponding to the M-bit raw digital value generated by the ADC, a mapping circuit, configured to generate a plurality of N-bit digital values corresponding to the plurality of non-overlapping ranges of possible M-bit digital values, and a selection circuit, configured to select, based on the range identified by the range-select circuit, the N-bit compressed digital value from the plurality of N-bit digital values generated by the mapping circuit.
	However, Mandal teaches a range select circuit, configured to identify, from a plurality of non-overlapping ranges of possible M-bit digital values, a range corresponding to the M-bit raw digital value generated by the ADC (See Mandal [0081], [0112] and [0133]), a mapping circuit, configured to generate a plurality of N-bit digital values corresponding to the plurality of non-overlapping ranges of possible M-bit digital values (See Mandal [0094]-[0095], and [0098]), and a selection circuit, configured to select, based on the range identified by the range-select circuit, the N-bit compressed digital value from the plurality of N-bit digital values generated by the mapping circuit (See [0112], [0116]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Cho, Baraniuk and Nishihara to incorporate the teachings of Mandal including a range select circuit, configured to identify, from a plurality of non-overlapping ranges of possible M-bit digital values, a range corresponding to the M-bit raw digital value generated by the ADC, a mapping circuit, configured to generate a plurality of N-bit digital values corresponding to the plurality of non-overlapping ranges of possible M-bit digital values, and a selection circuit, configured to select, based on the range identified by the range-select circuit, the N-bit compressed digital value from the plurality of N-bit digital values generated by the mapping circuit.  The motivation for performing such a modification in the proposed combination is to perform proper filtering.

As per claim 3, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Cho, Baranuik  and Nishihara further teaches N-digital values, and a circuit which includes a combinational logic circuit configured to select N-bit compression digital value from the plurality of N-bit digital values (See Cho [0231], [0127], and [0150]). 

As per claim 10, Cho further teaches wherein the detector is a photon counting detector (See Cho [0013] and [0015]).

As per claim 11, Cho further teaches wherein the detector is a charge-integrating detector (See Cho [0017], and [0195]-[0196]). 

As per claim 12, the combination of Cho, Baraniuk and Nishihara is silent about selecting the gain as specified int the claim. 
	However, Mandal teaches pixel circuitry to select a gain from a plurality of gains, and an ADC that generates M-bit raw digital values (See Mandal [0121], [0137], [0222]
 and [0236]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Cho, Baraniuk and Nishihara to incorporate the teachings of Mandal to provide the pixel circuitry to select a plurality of ranges.  
The motivation for providing such a modification in the above combination is to be able to amplify the difference between the reconstructed signal and the signal measured at the electrode.

As per claims 6 and 15, Cho further teaches wherein the DCC includes a digital divider with the divisor input based at least in part on the M-bit raw digital value generated by the ADC (See Cho [0024], [0027], and [0246]).

As per claim 16, the combination of Cho, Baraniuk and Nishihara further teaches wherein the DCC is configured to generate N-bit compressed digital values digital value using a look-up table (See Cho [0063], [0176]).

As per claim 17, the combination of Cho, Baraniuk and Nishihara further teaches wherein the digital processing unit is further configured to generate another set of frame data by collecting, from each pixel circuit of the plurality of pixel circuits in the detector, the raw digital value (See Cho [0104], [0267]).

As per claim 18, the combination of Cho, Baraniuk and Nishihara further teaches wherein the detector is an X-ray detector (See Cho [0004], [0012]).

As per claim 19, the combination of Cho, Baraniuk and Nishihara further teaches the detector wherein the plurality of pixel circuits is implemented on a single application-specific integrated circuit (ASIC) (See Cho [0063]).

7.	Claims 5, 7-9, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

8.	Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Patent Application Publication no. 2015/0131776) in view of Baraniuk et al. (US Patent Application Publication no. 2011/0260036), and further in view of  Spartiotis et al. (US Patent Application Publication no. 2012/0280131).

Regarding claim 1 and 20, Cho discloses a detector for imaging and efficiently digitizing a spatial distribution of photon flux (See Cho [0013] and [0033]), the detector comprising: a plurality of pixel sensors, wherein each sensor is configured to generate an analog electrical signal indicative of a number of photons detected by the sensor during an integration time interval (See Cho [0015], [0021]); a plurality of pixel circuits corresponding to the plurality of pixel sensors (See Cho [0063]), wherein each pixel circuit includes: an analog-to-digital converter (ADC) configured to generate an M-bit raw digital value based at least in part on the analog electrical signal generated by a corresponding pixel sensor (See Cho [0015], [0063] and [0150]); a digital processing unit configured to generate a set of frame data by collecting, from each pixel circuit of the plurality of pixel circuits in the detector (See Cho [0100], [0143], [0150]); and one or more transmitters, configured to transmit the set of frame data from the detector within a time interval corresponding to a frame rate (See Cho [0088], [0145]).
	It is noted that Cho is silent about a digital compression circuit (DCC) configured to generate an N-bit compressed digital value, wherein N is smaller than M, based at least in part on the M-bit raw digital value, and transmitting frame data corresponding to a frame rate.
	However, Baraniuk teaches a digital compression circuit (DCC) configured to generate an N-bit compressed digital value, wherein N is smaller than M, based at least in part on the M-bit raw digital value (See Baraniuk [0021], [0034]), and transmitting frame data corresponding to a frame rate (See Baraniuk [0021] and [0024]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Cho’s imaging detector to incorporate Baraniuk’s teachings wherein a digital compression circuit (DCC) configured to generate an N-bit compressed digital value, wherein N is smaller than M, based at least in part on the M-bit raw digital value.  The motivation for performing such a modification in Cho is to allow faster acquisition times and/or higher signal to noise ratios.
	It is noted that the combination of Cho and Baraniuk is silent about wherein each pixel circuit corresponds to a single pixel in the detector as specified in the claims.
	However, Spartiotis teaches a detector for imaging wherein each pixel circuit corresponds to a single pixel in the detector (See Spartiotis [0015]-[0020], [0034]-[0036] and [0040]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the detector of the combination of  Cho and Baraniuk for imaging and efficiently digitizing a spatial distribution to incorporate Spartiotis’ teachings wherein each pixel circuit corresponds to a single pixel in the detector.  The motivation for performing such a modification in Cho and Baraniuk is to render the readout and use of photons identifying imaging devices practical.

9.	Claims 2-4, 6, 10-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Patent Application Publication no. 2015/0131776) in view of Baraniuk et al. (US Patent Application Publication no. 2011/0260036) and Spartiotis et al. (US Patent Application Publication no. 2012/0280131) as applied to claim 1 above, and further in view of Mandal et al. (US Patent Application Publication no. 2018/0055406). 

Regarding claim 2 and 4, it is noted that the combination of Cho, Baraniuk and Spartiotis is silent a range select circuit, configured to identify, from a plurality of non-overlapping ranges of possible M-bit digital values, a range corresponding to the M-bit raw digital value generated by the ADC, a mapping circuit, configured to generate a plurality of N-bit digital values corresponding to the plurality of non-overlapping ranges of possible M-bit digital values, and a selection circuit, configured to select, based on the range identified by the range-select circuit, the N-bit compressed digital value from the plurality of N-bit digital values generated by the mapping circuit.
	However, Mandal teaches a range select circuit, configured to identify, from a plurality of non-overlapping ranges of possible M-bit digital values, a range corresponding to the M-bit raw digital value generated by the ADC (See Mandal [0081], [0112] and [0133]), a mapping circuit, configured to generate a plurality of N-bit digital values corresponding to the plurality of non-overlapping ranges of possible M-bit digital values (See Mandal [0094]-[0095], and [0098]), and a selection circuit, configured to select, based on the range identified by the range-select circuit, the N-bit compressed digital value from the plurality of N-bit digital values generated by the mapping circuit (See [0112], [0116]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Cho, Baraniuk and Spartiotis to incorporate the teachings of Mandal including a range select circuit, configured to identify, from a plurality of non-overlapping ranges of possible M-bit digital values, a range corresponding to the M-bit raw digital value generated by the ADC, a mapping circuit, configured to generate a plurality of N-bit digital values corresponding to the plurality of non-overlapping ranges of possible M-bit digital values, and a selection circuit, configured to select, based on the range identified by the range-select circuit, the N-bit compressed digital value from the plurality of N-bit digital values generated by the mapping circuit.  The motivation for performing such a modification in the proposed combination is to perform proper filtering.

As per claim 3, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Cho, Baranuik  and Spartiotis further teaches N-digital values, and a circuit which includes a combinational logic circuit configured to select N-bit compression digital value from the plurality of N-bit digital values (See Cho [0231], [0127], and [0150]). 

As per claim 10, Cho further teaches wherein the detector is a photon counting detector (See Cho [0013] and [0015]).

As per claim 11, Cho further teaches wherein the detector is a charge-integrating detector (See Cho [0017], and [0195]-[0196]). 

As per claim 12, the combination of Cho, Baraniuk and Spartiotis is silent about selecting the gain as specified int the claim. 
	However, Mandal teaches pixel circuitry to select a gain from a plurality of gains, and an ADC that generates M-bit raw digital values (See Mandal [0121], [0137], [0222] and [0236]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Cho, Baraniuk and Spartiotis to incorporate the teachings of Mandal to provide the pixel circuitry to select a plurality of ranges.  
The motivation for providing such a modification in the above combination is to be able to amplify the difference between the reconstructed signal and the signal measured at the electrode.

As per claims 6 and 15, Cho further teaches wherein the DCC includes a digital divider with the divisor input based at least in part on the M-bit raw digital value generated by the ADC (See Cho [0024], [0027], and [0246]).

As per claim 16, the combination of Cho, Baraniuk and Spartiotis further teaches wherein the DCC is configured to generate N-bit compressed digital values digital value using a look-up table (See Cho [0063], [0176]).

As per claim 17, the combination of Cho, Baraniuk and Spartiotis further teaches wherein the digital processing unit is further configured to generate another set of frame data by collecting, from each pixel circuit of the plurality of pixel circuits in the detector, the raw digital value (See Cho [0104], [0267]).

As per claim 18, the combination of Cho, Baraniuk and Spartiotis further teaches wherein the detector is an X-ray detector (See Cho [0004], [0012]).

As per claim 19, the combination of Cho, Baraniuk and Spartiotis further teaches the detector wherein the plurality of pixel circuits is implemented on a single application-specific integrated circuit (ASIC) (See Cho [0063]).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424